Citation Nr: 9906152	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1995 for the award of nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945.

This appeal arises from a November 1995 administrative 
determination by the Nashville, Tennessee Veterans Affairs 
Regional Office (VARO), in which the appellant was denied 
death pension benefits due to excessive income.  VARO 
subsequently granted the appellant entitlement to pension 
benefits, effective November 1, 1995, after prospectively 
applying a reduction in her countable income based upon 
reported medical expenses from 1993 and 1994. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim has been developed.

2.  The appellant reported 1993 and 1994 medical expenses at 
the time of her reopened claim for death pension benefits in 
October 1995.

3.  The appellant was granted entitlement to nonservice-
connected death pension benefits, effective November 1, 1995.

CONCLUSION OF LAW

An effective date for nonservice-connected death pension 
benefits earlier than November 1, 1995, is not warranted.  
38 C.F.R. §§ 3.272, 3.660(b)(1) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected death pension is a benefit payable by 
the VA to the surviving spouses of veterans.  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a) (1998).  There 
will be excluded from the amount of a pension recipient's 
countable annual income any unreimbursed medical expenses 
which have been paid within the 12-month annualization period 
regardless of when the indebtedness was incurred.  An 
estimate based on a clear and reasonable expectation that 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to necessary adjustment in the award upon 
receipt of an amended estimate, or after the end of the 12-
month annualization period upon receipt of an eligibility 
verification report.  Unreimbursed medical expenses will be 
excluded when certain requirements are met, including that 
they were or will be paid by a spouse for medical expenses of 
the spouse, veteran's children, parents and other relatives 
for whom there is a moral or legal obligation to support; 
they were or will be incurred on behalf of a person who is a 
member or constructive member of the spouse's household; and 
they were or will be in excess of 5 percent of the applicable 
maximum annual pension rate (including increased pension for 
family members but excluding increased pension because of 
need for aid and attendance or being housebound) as in effect 
during the 12-month annualization period for which the 
medical expenses were paid.  38 C.F.R. § 3. 272(g)(2) (1998).  

Where pension was not paid for a particular 12-month 
annualization period because the claim was disallowed, an 
award was deferred under applicable regulations, payments 
were discontinued or made at a lower rate based on 
anticipated or actual income, benefits otherwise payable may 
be authorized commencing the first of a 12-month 
annualization period as provided in this paragraph.  In all 
other cases, benefits may not be authorized for any period 
prior to the date of receipt of a new claim.  Where payments 
were not made or were made at a lower rate because of 
anticipated income, pension may be awarded or increased in 
accordance with the facts found but not earlier than the 
beginning of the appropriate 12-month annualization period if 
satisfactory evidence is received within the same or the next 
calendar year.  38 C.F.R. § 3.660(b) (1998). 

The regulations at issue in this case, 38 C.F.R. § 3.272 and 
3.660, require the filing of a new claim for reinstatement of 
benefits.  Therefore, 38 C.F.R. § 3.31 applies, which 
provides that, regardless of VA regulations concerning 
effective dates of awards, and except as provided in 
paragraph (c) of this section (not applicable to the current 
facts), payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.

The appellant was notified and her death pension benefits 
were terminated, effective January 1, 1985, due to excessive 
income.  The appellant filed an application to reopen her 
claim for entitlement to VA pension benefits, which was 
received on October 21, 1995.  She reported medical expenses 
that were paid in 1993 and 1994 on her application.  VA 
granted her claim for nonservice-connected death pension 
after prospectively applying the medical expenses of 1993 and 
1994 as an adjustment to the income reported on her 
application, effective November 1, 1995.

The appellant claims, in essence, that she was not familiar 
with the regulations and that the effective date of her award 
of pension benefits should be earlier than the first day of 
the month following the date her application was received.  
However, the United States Supreme Court has held that 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  This holding has been specifically applied to 
knowledge of VA law and regulations by the United States 
Court of Appeals for Veterans Claims.  See Morris v. 
Derwinski, 1 Vet.App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp v. Merrill, 33 U.S. 380, 384-385, 68 S.Ct. 1, 3, 92 
L.Ed. 10 (1947).  Therefore, even if the appellant did not 
have actual knowledge of the applicable regulations regarding 
the effective date of her reopened claim, she is charged with 
such knowledge of the pertinent regulations.  

Furthermore, the appellant, through her representative, has 
asserted that infirmity prevented her from filing the 
required paperwork in a timely manner.  Under the provisions 
of 38 C.F.R. § 3.109, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  In this case, with respect to the act of 
furnishing the information concerning medical expenses, the 
appellant was not perfecting a claim or challenging an 
adverse decision. 

In accordance with the holding of the Court cited above and 
the fact that the Board is bound in its decisions by the 
regulations of the Department under 38 C.F.R. § 7104(c) (West 
1991), the Board concludes that the claim for an earlier 
effective date is not warranted.  The legal criteria and case 
law cited above are controlling, and a review of the laws and 
regulations reveals no other provision that would enable the 
appellant's death pension benefits to be effective earlier 
than November 1, 1995, the first day of the month following 
receipt of the appellant's claim to reopen.  In cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994). 



	(CONTINUED ON NEXT PAGE)



ORDER

The appellant's request for an effective date earlier than 
November 1, 1995 for the payment of nonservice-connected 
death pension benefits is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

